Detailed Action
1. 	This Action is in response to Applicant's Request for Continued Examination filed on October 21, 2021. Claims 3, 12, 21 and 27 are now canceled, Therefore, claims 1, 2, 4-11, 13-20, 22-26 and 28-30 are currently pending in the present application. This Action is made Non-Final.
America Invents Act (AIA ) Information
2.	The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 21, 2021 has been entered.
Claim Objections
4.	Claim(s) 5, 14, , 23 and 29 (are/is) objected to because of the following issues:  These claims depend on a canceled claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
6.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


7.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 10, 11, 13, 19, 20, 22, 24-26, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Han; Seunghee et al. (US 20180091249 A1), hereafter “Han,” in view of Lin; Bo (US 20130231115 A1), hereafter “Lin.”
	Consider claim 1. Han discloses an apparatus comprising a user equipment, the apparatus further compnsmg: a transceiver (see fig. 3 #312, par. 0055; [0055] FIG. 3 is a block diagram of a communication device in accordance with some embodiments. The device may be a UE or eNB, for example, such as the UE 102 or eNB 104 shown in FIG. 1 that may be configured to track the UE as described herein…) that, receives system information including a cell list from a network equipment (see par. 0027; [0027] The Primary Synchronization Signal (PSS) and Secondary Synchronization Signal (SSS) may be used by the UE to identify the cell using the cell ID, the current subframe number, slot boundary, and duplexing mode. The PSS and SSS may be sent in the center 6 PRBs (1.08 MHz) of the system bandwidth used by the eNB 104a, 104b. The PSS and SSS may be transmitted from the eNB 104a, 104b in a broadcast to all UEs 102 in symbol periods 6 and 5, respectively, in each of subframes 0 and 5 of each radio frame with a normal CP. The PSS may be used for slot synchronization and carry one of 3 cell IDs in a group sequence; the SSS may be used for frame synchronization and carry one of 170 unique cell identifiers so that 510 unique combinations of cell ID and cell identifier exist in the LTE system. As the frequency location of the PSS may be a constant, the PSS may ), wherein the cell list includes an identifier of a cell connected to an evolved packet core or an identifier of a cell connected to a 5G core (see fig. 1, pars. 0016, 0027 and 0035; [0016] FIG. 1 shows an example of a portion of an end-to-end network architecture of a Long Term Evolution (LTE) network with various components of the network in accordance with some embodiments. As used herein, an LTE network refers to both LTE and LTE Advanced (LTE-A) networks as well as other versions of LTE networks to be developed. The network 100 may comprise a radio access network (RAN) (e.g., as depicted, the E-UTRAN or evolved universal terrestrial radio access network) 101 and core network 120 (e.g., shown as an evolved packet core (EPC)) coupled together through an S1 interface 115. For convenience and brevity, only a portion of the core network 120, as well as the RAN 101, is shown in the example. [0027] … The PSS may be used for slot synchronization and carry one of 3 cell IDs in a group sequence; the SSS may be used for frame synchronization and carry one of 170 unique cell identifiers so that 510 unique combinations of cell ID and cell identifier exist in the LTE system … Examiner’s Note: claim is written in alternative language).
Han, however, does not particular refer to the following limitation taught by Lin, in analogous art; the cell list comprises a plurality of identifiers, the cell list comprises a see TABLE 2, pars. 0055, 0056; [0055] The CSI may be all stored or partially stored, or the UE-specific information and the cell-specific information may be separately stored. The specific storage mode may be described as follows. Preferably, the obtained CSI is stored in sequence according to the sequence of cells accessed by the UE. [0055] The CSI may be all stored or partially stored, or the UE-specific information and the cell-specific information may be separately stored. The specific storage mode may be described as follows. Preferably, the obtained CSI is stored in sequence according to the sequence of cells accessed by the UE. [0056] (1) Complete linked list form. That is, the cells are arranged in series by using a unidirectional and bidirectional linked list. Each unit in the linked list indicates CSI information of a cell. The sequence of the cells in the linked list may be the sequence of cells accessed by the UE. Table 3 shows a linked list of accessed cells and Table 4 shows CSI information. (Examiner’s Note: Lin discuses a liked cell list, which includes a source base station (serving cell) and target base stations (neighboring cells) and their corresponding identifiers)).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Han and have it include the teachings of Lin. The motivation would have been in order to provide see TABLE 2, pars. 0055, 0056). 
Consider claim 2 in view of claim 1 above. Han further discloses wherein the identifier is a Physical Cell Identifier of the cell (see pars. 0027 and 0028; [0028] Specifically, the PSS and SSS may be comprised of a sequence of length 62 symbols, mapped to the central 62 subcarriers around the Direct Current (D.C.) subcarrier, the subcarrier whose frequency would be equal to the RF center frequency of the UE 102. The PSS may be constructed from a frequency-domain Zadoff-Chu (ZC) sequence of length 63. The UE 102 may be able to obtain the physical layer cell ID and achieve slot synchronization after the detection of the PSS.).
Consider claim 4 in view of claim 1 above. Han further discloses wherein the network equipment from which the system information is received comprises a network equipment managing a serving cell or a network equipment managing a neighbor cell (see pars. 0017, 0020 and 0022; [0020] The eNBs 104 (macro and micro) may terminate the air interface protocol and may be the first point of contact for a UE 102. In some embodiments, an eNB 104 may fulfill various logical functions for the RAN 101 including, but not limited to, RNC (radio network controller functions) such as radio bearer management, uplink and downlink dynamic radio resource management and data packet scheduling, and mobility management…).
claim 10. Han discloses a method of a user equipment, the method comprising: receiving system information including a cell list from a network equipment (see par. 0027; [0027] The Primary Synchronization Signal (PSS) and Secondary Synchronization Signal (SSS) may be used by the UE to identify the cell using the cell ID, the current subframe number, slot boundary, and duplexing mode. The PSS and SSS may be sent in the center 6 PRBs (1.08 MHz) of the system bandwidth used by the eNB 104a, 104b. The PSS and SSS may be transmitted from the eNB 104a, 104b in a broadcast to all UEs 102 in symbol periods 6 and 5, respectively, in each of subframes 0 and 5 of each radio frame with a normal CP. The PSS may be used for slot synchronization and carry one of 3 cell IDs in a group sequence; the SSS may be used for frame synchronization and carry one of 170 unique cell identifiers so that 510 unique combinations of cell ID and cell identifier exist in the LTE system. As the frequency location of the PSS may be a constant, the PSS may permit the UE 102 to synchronize to the network without any a priori knowledge of the allocated bandwidth using a correlation at the expected band to obtain the PSS/SSS.), wherein the cell list includes an identifier of a cell connected to an evolved packet core or an identifier of a cell connected to a 5G core (see fig. 1, pars. 0016, 0027 and 0035; [0016] FIG. 1 shows an example of a portion of an end-to-end network architecture of a Long Term Evolution (LTE) network with various components of the network in accordance with some embodiments. . [0027] … The PSS may be used for slot synchronization and carry one of 3 cell IDs in a group sequence; the SSS may be used for frame synchronization and carry one of 170 unique cell identifiers so that 510 unique combinations of cell ID and cell identifier exist in the LTE system … Examiner’s Note: claim is written in alternative language).
Han, however, does not particular refer to the following limitation taught by Lin, in analogous art; the cell list comprises a serving cell and at least one neighbor cell, and each identifier of the plurality of identifiers indicates a corresponding cell of a plurality of cells (see TABLE 2, pars. 0055, 0056; [0055] The CSI may be all stored or partially stored, or the UE-specific information and the cell-specific information may be separately stored. The specific storage mode may be described as follows. Preferably, the obtained CSI is stored in sequence according to the sequence of cells accessed by the UE. [0055] The CSI may be all stored or partially stored, or the UE-specific information and the cell-. (Examiner’s Note: Lin discuses a liked cell list, which includes a source base station (serving cell) and target base stations (neighboring cells) and their corresponding identifiers)).
Consider claim 11 in view of claim 10 above. Han further discloses wherein the identifier is a Physical Cell Identifier of the cell (see pars. 0027 and 0028; [0028] Specifically, the PSS and SSS may be comprised of a sequence of length 62 symbols, mapped to the central 62 subcarriers around the Direct Current (D.C.) subcarrier, the subcarrier whose frequency would be equal to the RF center frequency of the UE 102. The PSS may be constructed from a frequency-domain Zadoff-Chu (ZC) sequence of length 63. The UE 102 may be able to obtain the physical layer cell ID and achieve slot synchronization after the detection of the PSS.).
Consider claim 13 in view of claim 10 above. Han further discloses wherein the network equipment from which the system information is received comprises a network [0020] The eNBs 104 (macro and micro) may terminate the air interface protocol and may be the first point of contact for a UE 102. In some embodiments, an eNB 104 may fulfill various logical functions for the RAN 101 including, but not limited to, RNC (radio network controller functions) such as radio bearer management, uplink and downlink dynamic radio resource management and data packet scheduling, and mobility management…).
Consider claim 19. Han discloses an apparatus comprising a network equipment, the apparatus a network equipment, the apparatus further comprising further comprising: a transceiver (see fig. 3 #312, par. 0055; [0055] FIG. 3 is a block diagram of a communication device in accordance with some embodiments. The device may be a UE or eNB, for example, such as the UE 102 or eNB 104 shown in FIG. 1 that may be configured to track the UE as described herein…) that, transmits system information including a cell list to a user equipment (see par. 0027; [0027] The Primary Synchronization Signal (PSS) and Secondary Synchronization Signal (SSS) may be used by the UE to identify the cell using the cell ID, the current subframe number, slot boundary, and duplexing mode. The PSS and SSS may be sent in the center 6 PRBs (1.08 MHz) of the system bandwidth used by the eNB 104a, 104b. The PSS and SSS may be transmitted from the eNB 104a, 104b in a broadcast to all UEs 102 in symbol periods 6 and 5, ), wherein the cell list includes an identifier of a cell connected to an evolved packet core or an identifier of a cell connected to a 5G core (see fig. 1, pars. 0016, 0027 and 0035; [0016] FIG. 1 shows an example of a portion of an end-to-end network architecture of a Long Term Evolution (LTE) network with various components of the network in accordance with some embodiments. As used herein, an LTE network refers to both LTE and LTE Advanced (LTE-A) networks as well as other versions of LTE networks to be developed. The network 100 may comprise a radio access network (RAN) (e.g., as depicted, the E-UTRAN or evolved universal terrestrial radio access network) 101 and core network 120 (e.g., shown as an evolved packet core (EPC)) coupled together through an S1 interface 115. For convenience and brevity, only a portion of the core network 120, as well as the RAN 101, is shown in the example. [0027] … The PSS may be used for slot synchronization and carry one of 3 cell Examiner’s Note: claim is written in alternative language).
Han, however, does not particular refer to the following limitation taught by Lin, in analogous art; the cell list comprises a serving cell and at least one neighbor cell, and each identifier of the plurality of identifiers indicates a corresponding cell of a plurality of cells (see TABLE 2, pars. 0055, 0056; [0055] The CSI may be all stored or partially stored, or the UE-specific information and the cell-specific information may be separately stored. The specific storage mode may be described as follows. Preferably, the obtained CSI is stored in sequence according to the sequence of cells accessed by the UE. [0055] The CSI may be all stored or partially stored, or the UE-specific information and the cell-specific information may be separately stored. The specific storage mode may be described as follows. Preferably, the obtained CSI is stored in sequence according to the sequence of cells accessed by the UE. [0056] (1) Complete linked list form. That is, the cells are arranged in series by using a unidirectional and bidirectional linked list. Each unit in the linked list indicates CSI information of a cell. The sequence of the cells in the linked list may be the sequence of cells accessed by the UE. Table 3 shows a linked list of accessed . (Examiner’s Note: Lin discuses a liked cell list, which includes a source base station (serving cell) and target base stations (neighboring cells) and their corresponding identifiers)). 
	Consider claim 20 in view of claim 19 above. Han further discloses wherein the identifier is a Physical Cell Identifier of the cell (see pars. 0027 and 0028; [0028] Specifically, the PSS and SSS may be comprised of a sequence of length 62 symbols, mapped to the central 62 subcarriers around the Direct Current (D.C.) subcarrier, the subcarrier whose frequency would be equal to the RF center frequency of the UE 102. The PSS may be constructed from a frequency-domain Zadoff-Chu (ZC) sequence of length 63. The UE 102 may be able to obtain the physical layer cell ID and achieve slot synchronization after the detection of the PSS.).
Consider claim 22 in view of claim 19 above. Han further discloses wherein the network equipment from which the system information is received comprises a network equipment managing a serving cell or a network equipment managing a neighbor cell (see pars. 0017, 0020 and 0022; [0020] The eNBs 104 (macro and micro) may terminate the air interface protocol and may be the first point of contact for a UE 102. In some embodiments, an eNB 104 may fulfill various logical functions for the RAN 101 including, but not limited to, RNC (radio network controller functions) such as radio bearer management, uplink and downlink dynamic ).
Consider claim 24 in view of claim 19 above. Han further discloses wherein the transceiver that, broadcasting broadcasts a signal for wireless signal measurement (see par. 0082).
Consider claim 25. Han discloses an method of a network equipment, the method comprising: transmitting system information including a cell list to a user equipment (see par. 0027; [0027] The Primary Synchronization Signal (PSS) and Secondary Synchronization Signal (SSS) may be used by the UE to identify the cell using the cell ID, the current subframe number, slot boundary, and duplexing mode. The PSS and SSS may be sent in the center 6 PRBs (1.08 MHz) of the system bandwidth used by the eNB 104a, 104b. The PSS and SSS may be transmitted from the eNB 104a, 104b in a broadcast to all UEs 102 in symbol periods 6 and 5, respectively, in each of subframes 0 and 5 of each radio frame with a normal CP. The PSS may be used for slot synchronization and carry one of 3 cell IDs in a group sequence; the SSS may be used for frame synchronization and carry one of 170 unique cell identifiers so that 510 unique combinations of cell ID and cell identifier exist in the LTE system. As the frequency location of the PSS may be a constant, the PSS may permit the UE 102 to synchronize to the network without any a priori knowledge of the allocated bandwidth using a correlation at the expected band to obtain the ), wherein the cell list includes an identifier of a cell connected to an evolved packet core or an identifier of a cell connected to a 5G core (see fig. 1, pars. 0016, 0027 and 0035; [0016] FIG. 1 shows an example of a portion of an end-to-end network architecture of a Long Term Evolution (LTE) network with various components of the network in accordance with some embodiments. As used herein, an LTE network refers to both LTE and LTE Advanced (LTE-A) networks as well as other versions of LTE networks to be developed. The network 100 may comprise a radio access network (RAN) (e.g., as depicted, the E-UTRAN or evolved universal terrestrial radio access network) 101 and core network 120 (e.g., shown as an evolved packet core (EPC)) coupled together through an S1 interface 115. For convenience and brevity, only a portion of the core network 120, as well as the RAN 101, is shown in the example. [0027] … The PSS may be used for slot synchronization and carry one of 3 cell IDs in a group sequence; the SSS may be used for frame synchronization and carry one of 170 unique cell identifiers so that 510 unique combinations of cell ID and cell identifier exist in the LTE system … Examiner’s Note: claim is written in alternative language).
Han, however, does not particular refer to the following limitation taught by Lin, in analogous art; the cell list comprises a serving cell and at least one neighbor cell, and each identifier of the plurality of identifiers indicates a corresponding cell of a plurality of see TABLE 2, pars. 0055, 0056; [0055] The CSI may be all stored or partially stored, or the UE-specific information and the cell-specific information may be separately stored. The specific storage mode may be described as follows. Preferably, the obtained CSI is stored in sequence according to the sequence of cells accessed by the UE. [0055] The CSI may be all stored or partially stored, or the UE-specific information and the cell-specific information may be separately stored. The specific storage mode may be described as follows. Preferably, the obtained CSI is stored in sequence according to the sequence of cells accessed by the UE. [0056] (1) Complete linked list form. That is, the cells are arranged in series by using a unidirectional and bidirectional linked list. Each unit in the linked list indicates CSI information of a cell. The sequence of the cells in the linked list may be the sequence of cells accessed by the UE. Table 3 shows a linked list of accessed cells and Table 4 shows CSI information. (Examiner’s Note: Lin discuses a liked cell list, which includes a source base station (serving cell) and target base stations (neighboring cells) and their corresponding identifiers)).		Consider claim 26 in view of claim 25 above. Han further discloses wherein the identifier is a Physical Cell Identifier of the cell (see pars. 0027 and 0028; [0028] Specifically, the PSS and SSS may be comprised of a sequence of length 62 symbols, mapped to the central 62 subcarriers around the Direct Current (D.C.) subcarrier, the subcarrier whose frequency would physical layer cell ID and achieve slot synchronization after the detection of the PSS.).
Consider claim 28 in view of claim 25 above. Han further discloses wherein the network equipment from which the system information is received comprises a network equipment managing a serving cell or a network equipment managing a neighbor cell (see pars. 0017, 0020 and 0022; [0020] The eNBs 104 (macro and micro) may terminate the air interface protocol and may be the first point of contact for a UE 102. In some embodiments, an eNB 104 may fulfill various logical functions for the RAN 101 including, but not limited to, RNC (radio network controller functions) such as radio bearer management, uplink and downlink dynamic radio resource management and data packet scheduling, and mobility management…).
Consider claim 30 in view of claim 25 above. Han further discloses wherein the transceiver that, broadcasting broadcasts a signal for wireless signal measurement (see par. 0082).
Allowable Subject Matter
10.	Claim(s) 5-9, 14-18, 23 and 29 (is/are) objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
s 1, 10, 19 and 25 have been considered but are moot in view of the new ground(s) of rejection.
Conclusion 
12.	KIM; Sangwon (US 20200059851 A1) discloses determining, by a UE, whether a specific cell belongs to a RAN based notification area in a wireless communication system. The method may include: receiving, from a network, a configuration for a RAN based notification area including at least one of an ID of an area including a plurality of cells and a cell ID; receiving, from the specific cell, system information including an ID of the specific cell and an ID of an area including the specific cell.
	Kim; Sangbum et al. (US 20180020382 A1) discloses a mobile communication system and, in particular, to a method for determining whether to bar an access in a mobile communication system.
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the   Examiner should be directed to Marcos Batista, whose telephone number is (571) 270-5209. The Examiner can normally be reached on Monday-Friday from 8:00am to 5:00pm.   
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Pérez-Gutiérrez can be reached at (571) 272-7915. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARCOS BATISTA/Primary Examiner, Art Unit 2642                                                                                                                                                                                                        
November 2, 2021